                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                    DOCKET NO. 1:19-cv-159-MOC

LEILA LOCKERBY,                                   )
                                                  )
                    Plaintiff,                    )
                                                  )
Vs.                                               )              ORDER
                                                  )
ANDREW SAUL,                                      )
Acting Commissioner of Social Security,           )
                                                  )
                  Defendant.                      )

      THIS MATTER is before the Court on Plaintiff’s Consent Motion for Fees,

pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d)(1)(A). (Doc. No.

16). Having reviewed the motion, supporting materials, and the case file, the Court

determines that Plaintiff shall be awarded attorney fees in the amount of $9,250.00.

      IT IS ORDERED that the Plaintiff’s Motion for Fees is GRANTED, to the

extent that the Court will award attorney fees in the amount of $9,250.00. Pursuant

to Comm’r of Soc. Sec. v. Ratliff, 560 U.S. 586 (2010), the fee award will first be

subject to offset of any debt Plaintiff may owe to the United States. The

Commissioner will determine whether Plaintiff owes a debt to the United States. If

so, the debt will be satisfied first. If any funds remain, they will be made payable

to Plaintiff and mailed to Plaintiff’s counsel. If the United States Department of



        Case 1:19-cv-00159-MOC Document 18 Filed 04/23/20 Page 1 of 2
the Treasury reports to the Commissioner that Plaintiff does not owe a federal debt,

the government will pay the awarded fees directly to Plaintiff’s counsel. No

additional petition pursuant to 28 U.S.C. § 2412(d) shall be filed.

                                  Signed: April 23, 2020




        Case 1:19-cv-00159-MOC Document 18 Filed 04/23/20 Page 2 of 2
